Title: Mathew Carey & Son to Thomas Jefferson, 18 May 1820
From: Mathew Carey & Son
To: Jefferson, Thomas


					
						 Sir
						
							Philad.
							May 18. 1820
						
					
					Your favour requesting an Ex’ of Baines’s wars was recd some time since, & we must beg you to excuse our not having attended to it earlier, but it entirely escaped us—
					It is now shipped to care of Capt Peyton, Richmd As you requested, & we hope it will reach you in safety—
					
						Yours very respectfully
						
							M. Carey & son
						
					
				